DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 30 November 2020. It is noted that this application is a National Stage Entry of PCT/JP2017/011638 filed 23 March 2017 for which foreign priority to 2016-101896 (Japan) filed 20 May 2016. Claim 7 has been cancelled. Claims 1-6 and 8-14 have been amended. Claims 1-6 and 8-14 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 30 November 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-6 and 8-14 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 18 September 2020, Applicant provides the following remarks:

"…Applicant respectfully contends that claim 1, as amended, is not directed to an abstract idea, and even if it is, the claimed subject matter integrates the abstract idea into a practical application and/or the claimed elements, considered both individually and as an ordered combination, amount to significantly more than an abstract idea… "

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 14 as presented by amendment. In particular claim 14 includes “…acquiring meter data for a resource demand…”, “...associating two or more of the plurality of cluster demand patterns...based on a comparison of the two or more of the plurality of cluster demand patterns...” and “…displaying a prediction demand value or a prediction demand pattern for the predetermined prediction target period…”. Reasonably, from the above limitations, one would conclude that the comparisons of resource demand and resulting prediction of demand for a commercially suppled resource is performance of fundamental economic/commercial practice for the commercial supply of resources to consumers. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of calculating and generating predictions of consumer resource demand in a commercial marketplace. A general process of consumer resource demand in a commercial marketplace is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…A practical application is present, for example, when the claim as a whole integrates judicial exception into a practical application will apply, rely on, or use the judicial exception, such that the claim is more than a drafting effort...Even if Applicant agreed with the Office Action’s classification of certain claim limitations as being directed to an abstract idea...the limitations...impose a meaningful limit on the abstract idea. Here independent claims 1 and 14 include detailed recitations...that include...’calculating a plurality of cluster demand patterns...’ ‘associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data...’ ‘associating two of more of the plurality of cluster demand patterns...’ ‘calculating shape data representative of a demand pattern for the resource...’...The precise nature of the improvement in technology...is evident from the foregoing list…”


Applicant further remarks:

“...Even is the Office Action declines to acknowledge the practical application...the foregoing detailed steps used to determine prediction demand values and patterns must be acknowledged to amount to significantly more than covering the abstract idea of predicting commercial consumer demand for electrical power...The additional elements of the claims require very specific calculations and comparisons to determine prediction demand values for a resource...by adding detail to the claims as amended, the claims as a whole recite subject matter that is significantly more than a patchwork of some abstract idea and some mental steps...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment, includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s). The processor executing programs is identified in a generally manner as performing the steps of the method and implementing the functions of the system. The statement in the preamble of claim, absent further clarification, constitutes a general linking of the judicial exception to a particular technological environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating and determining), and sending and receiving information over a network and displaying information. 


Accordingly, the technology as engaged is solely identified as performing tasks that are otherwise performable in the human mind (e.g., calculating demand and shape data ), and 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of predicting commercial consumer demand for electrical power using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed predicting commercial consumer demand for electrical power benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment, includes: includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s).. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes 

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., acquiring data); (2) storing and retrieving information and data from a generic computer memory (e.g., load data); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating shape data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting commercial consumer demand for electrical power. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., predicting commercial consumer demand for electrical power, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of predicting commercial consumer demand for electrical power benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-6 and 8-14 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.

Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-6 and 8-14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 and 8-14 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 14 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting commercial consumer demand for electrical power, which is reasonably considered to be method of Organizing Human Activity as well as a claimed embodiment of a Mathematical Concept and associated steps that are performable by Mental Processing. In particular, the general subject matter to which the claims are directed serves to apply mathematical relationships and formulas to calculate and predict a future consumer demand for resources for the commercial supply of those resources, e.g., electrical power. Accordingly, the general directive of the claimed invention constitutes an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., predicting a commercial demand for a product) and (2) commercial interactions (e.g., modelling business relations). Additionally, the claimed calculations of demand and the underlying formulas are reasonably understood to embody mathematical concepts in the abstract. 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 
 In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 14. In particular, claim 14 includes:
“…a resource demand of a plurality of consumers in a consumer set is associated to a plurality of groups…” and “…acquire demand pattern data...[determine] the demand of the consumer set in a target prediction period...”. Considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and predicting consumer behavior, which is an ineligible concept of organizing and directing human actions and activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 14 recites: “…calculate shape data…”, and “…associates two or more clusters being associated in different measurement periods…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that calculating demand and associating clusters of data are practicable/performable by a human using pen and paper. CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 14 that potentially integrate the exception include the “processor ”, “storage device”. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use 
Beyond the general statement that the processor and storage device are engaged in the performance of the method, the limitations provide no further clarification with respect to the functions performed by processor and device in producing the claimed result. A recitation of by a processor absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating and determining), and sending and receiving information over a network. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., acquiring data); (2) storing and retrieving information and data from a generic computer memory (e.g., load data); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating shape data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting commercial consumer demand for electrical power. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., predicting commercial consumer demand for electrical power, because it has been programmed 
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-13, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[5]	Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (United States Patent Application Publication No. 2014/0324532).

With respect to (currently amended) claim 1, Ghosh et al. disclose a demand prediction computer-based system, comprising: a storage device; and a computer processor which is connected to the storage device, wherein said storage device includes at least one non-transitory storage medium storing at least one program (Ghosh et al.; paragraphs [0152]-[0156]; See at least processor and executable instructions) that when executed by the computer processor configures the computer-based system to perform the steps of: acquiring meter data for a resource demand by a plurality of consumers, said meter data being acquired from a plurality of meters associated with the plurality of consumers (Ghosh et al.; paragraphs [0043][0063]; See at least time interval collection of smart meter data); determining time-sequential load data for the plurality of consumers based on the meter data for the plurality of measurement periods (Ghosh et al.; paragraphs [0043] [0044] [0050]-[0052]; See at least modelled electricity load curves by individual and groups of households on time scale/interval and based on smart meter data); calculating a plurality of cluster demand patterns based on the time-sequential load data for each of the plurality of measurement periods; associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data and a number of the plurality of consumers (Ghosh et al.; paragraphs [0043] [0044] [0050]-[0052] [0063] and Figs. 4A-4B; See at least modelled electricity load curves by individual and groups of households); associating two or more of the plurality of cluster demand patterns associated with different ones of the plurality of measurement periods based on a comparison of the two or more of the plurality of cluster demand patterns with each other; (Ghosh et al.; paragraphs [0057]-[0058] [0070]-[0072]; See at least modelling of daily load curves by residential groupings), calculating shape data representative of a demand pattern for the resource in a predetermined prediction target period based on the respective portions of the time-sequential load data and the number of the plurality of consumers associated with the two or more of the plurality of cluster demand patterns (Ghosh et al.; paragraphs [0052]-[0054] [0063] [0105]-[0107] Figs 4A-4B; See at least load data by time period. See further four groups of customers and comparisons of load curves; and displaying a prediction demand value or a prediction demand pattern for the predetermined prediction target period based on said shape data (Ghosh et al.; paragraphs [0051]-[0052] [0063]-[0070] [0155] Figs 4A-4B; See at least demand forecasts and displays/interface).

With respect to the recited “associating two or more of the plurality of cluster demand patterns...”, while Ghosh et al. disclose generation of load curves over a time series for groups of residential consumers during the forecasting process, Ghosh et al. fail to specifically indicate that the two or more associated clusters are associated with a group.

However, as evidenced by Flora et al., it is well-known in the art to merge or combine clusters of energy consumers based on shape-based clustering techniques and further based on a comparison of the relative centers of the consumptions curves for each cluster, i.e., by comparison of the clusters (Flora et al.; paragraphs [0033]-[0035][0038]-[0039]; See at least shape based clustering over time series consumption data. See further splitting or merging clusters based on shape data covering different time periods).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the groupings of customer by consumption features of Ghosh et al. by further including merging or splitting clusters of customers based on a demand pattern/load curve comparison as taught Flora et al. The instant invention is directed to a system and method of predicting consumer demand for a resource. As Ghosh et al. disclose the use of grouping customers by consumption data in the form of load curves in the context of a system and method for predicting consumer demand for a resource and Flora et al. similarly discloses the utility of merging and splitting customer clusters based on similarity over time series data in the context of 

With respect to (currently amended) claim 2, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform the steps of: calculating a prediction value of the number of consumers in the group in the prediction target period on the basis of the number of the plurality of consumers in the group; (Ghosh et al.; paragraphs [0052] [0058]-[0059]; See at least grid scenarios and calculation of demand including numbers of households/consumers), and calculating the shape data on the basis of the two or more of the plurality of cluster demand patterns and the prediction value of the number of consumers (Ghosh et al.; paragraphs [0059] [0105]-[0106]; See at least load curve shapes by hours).
With respect to (currently amended) claim 3, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform the steps of: calculating a prediction values of the demand pattern data for the prediction target period for the group on the basis of the two or more of the plurality of demand patterns (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. See further calculation of calculating the shape data on the basis of the prediction value of the demand pattern data and the prediction value of the number of consumers (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. See further calculation of demand patterns, curves, and analysis of load curve shape by intervals). With respect to (currently amended) claim 4, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform steps of: acquiring a record value of an integrated demand in at least one reference period of the plurality of measurement periods (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. See further calculation of demand patterns, curves, and analysis of load curve shape by intervals), the integrated demand being a demand of a consumer set integrated over a predetermined period, acquiring factor data which influences on an increase/decrease of demand; calculating a prediction value of the integrated demand in the prediction target period on the basis of the record value of the integrated demand and the factor data; and calculating a prediction value of demand time series data which is time-sequential data of the demand of the consumer set in the prediction target period on the basis of the prediction value of the integrated demand and the shape data (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. See further calculation of demand patterns, curves, and analysis of load curve shape by intervals). With respect to (currently amended) claim 5, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform the steps of: calculating a calculating the shape data on the basis of the correction value of the demand pattern data and the prediction value of the number of consumers (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. See further calculation of demand patterns, curves, and analysis of load curve shape by intervals NOTE: the calculations of load demand and patterns and the associated shape of the load curve is analyzed continually and applying multiple parameters). With respect to (currently amended) claim 6, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform the steps of: acquiring a record value of the demand time series data; and adjusting the first parameter and the second parameter on the basis of the record value of the demand time series data and the prediction value of the demand time series data (Ghosh et al.; paragraphs [0105]-[0109] and [0114]-[0116]; See at least data collection by intervals. These are reasonably time-series data). 
Claim 7 has been cancelled. With respect to (currently amended) claim 8, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform the steps of: converting the acquired time-sequential load data to a feature amount vector of a frequency domain; and classifying the feature amount vector to any one of the plurality of cluster demand patterns of a corresponding measurement period (Ghosh et al.; paragraphs [0056] [0063]; See at least 

With respect to (currently amended) claim 9, Ghosh et al. disclose a system wherein the computer processor configures the computer-based system to perform steps of: calculating a record value of a representative feature amount vector which represents a feature amount vector corresponding to the group; calculating a prediction value of the representative feature amount vector of the group in the prediction target period on the basis of the record value of the representative feature amount vector of the plurality of measurement periods; and calculating a prediction value for a demand pattern of the group on the basis of the prediction value of the representative feature amount vector (Ghosh et al.; paragraphs [0056][0063]] [0080]-[0082]; See at least vectors). 
With respect to (currently amended) claim 10, Ghosh et al. disclose a system wherein the factor data indicates one or more of temperature, economy, consumer defection, and power saving, and wherein the computer processor configures the computer-based system to performs steps of: acquiring  a record value of a past integrated demand of the consumer set; calculating an increase/decrease amount of demand on the basis of the factor data; and calculating a prediction value of the integrated demand by adding the increase/decrease amount to the record value of the integrated demand (Ghosh et al.; paragraphs [0041] [0052] [0110]; See at least covariates comprising weather, events, employment as drivers of demand). With respect to (currently amended) claim 11, Ghosh et al. disclose a computer-based system wherein the consumer set is any one of a consumer under a specific contract with respect to the resource demand and a consumer having a facility connected to a specific power distribution of the plurality of measurement periods and a length of the prediction target period are predetermined measurement cycles (Ghosh et al.; paragraphs [0065]-[0074]; See at least daily load curves). 
With respect to (currently amended) claim 13, Ghosh et al. disclose a system wherein the computer processor is configured to display the prediction value of the number of consumers in a display device (Ghosh et al.; paragraphs [0156] and Figs. 5 and 6).Claim 14, as presented by amendment, substantially repeats the functions of system claim 1 as directed to the performed method. Claim 14 is rejected under the applied teachings as presented above with respect to claim 1.


Conclusion

[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 


Relevant Teachings: Albert et al. discloses a system and method which includes a shape or pattern-based matching of consumer cluster demand patterns/curves. The system/method is directly applied to electricity consumption and utilizes a pattern comparison for form customer segments. 

Lee et al., CUSTOMER SEGMENTATION BASED ON SMART METER DATA, United States Patent Application Publication No. 2013/0079938, paragraphs [0019]-[0021][ 0035]: 

Relevant Teachings: Lee et al discloses a system and method which matches clusters of customers based on a demand curve for each cluster. The system/method includes a clustering module which analyzes smart meter data over a time series to generate demand curve for customer segments represented in clusters.

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683